Opinion by
Hurt, J.
§717. Negligence per se; what constitutes in the operation of a railroad train; case stated. Appellee recovered a judgment against appellant for $125, the value of a cow. The cow was killed by appellant’s train in the city of Dallas, in appellant’s road yard, while she was attempting to cross the railroad track. There was an ordinance of the city of Dallas in force at the time, which made it a misdemeanor for any one to run a railway engine or car at a greater rate of speed than four miles per hour. The evidence shows that the train which struck *630and killed the cow was at the time running at a much greater rate of speed than four miles an hour. Held: Running the train at a greater rate of speed than four miles an hour inside the corporate limits was a violation of the ordinance of the city, and was negligence per se. [R. R. Co. v. Murphy, 46 Tex. 306; Renford v. Johnson, 22 Am. Law Reg. 50.]
May 23, 1885.
§ 718. Contributory negligence; permitting animal to run at large is not, when. The fact that appellee permitted his cow to run at large in the city of Dallas did not constitute contributory negligence on his part. There was no ordinance of the city prohibiting the running at large of such animals within the city limits, but, on the contrary, there was an ordinance of said city expressly authorizing it.
Affirmed.